Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MANAGEMENTS DISCUSSION AND ANALYSIS MARCH 31, 2007 1 This Managements Discussion and Analysis (MD&A) is dated May 8, 2007, and should be read in conjunction with the unaudited financial statements for the three months ended March 31, 2007, the audited financial statements for the year ended December 31, 2006, and the accompanying MD&A for that period. This and other information relating to Genoil Inc. are available on SEDAR at www.sedar.com . BUSINESS OF THE CORPORATION Genoil Inc. specializes in hydrocarbon upgrading (heavy oil and residue) and petrochemical technologies, process system optimization, development, engineering, design and equipment supply, installation, start up and commissioning of services to specific oil and transportation related markets. The Company currently has 18 full time employees and 4 full time contracted consultants located in three principal offices  Calgary AB, Edmonton AB, and New York, NY. In addition, the Company operates its pilot facility in Two Hills, AB and its sales and marketing operations through a network of commissioned technical sales agents in 36 countries. The Companys securities trade on both the TSX Venture Exchange (Symbol: GNO) and the NASDAQ OTC Bulletin Board (Symbol: GNOLF). The Company has funded its operations to date by way of capital stock private placements and short-term loans to support its near term operations. Genoil Hydroconversion Upgrader Genoil is primarily involved in the development and commercial applications of its proprietary heavy oil upgrading technology  the Genoil Hydroconversion Upgrader (GHU). The GHU converts sour (high sulphur), heavy hydrocarbon feedstocks into lighter oil with higher quality distillates for conventional refining. The GHU process uses a hydrogen enrichment methodology, based on catalytic hydrogenation and flash separation. The GHUs unique intellectual property is in its hydroconversion design and mixing devices. A GHU provides greater mass/heat transfer between hydrogen, crude and catalyst. As a result, hydroconversion can be achieved at mild operating conditions. Sour, heavy crude and residual by-products are converted into lighter distillates, increasing API (lower gravity), while maximizing denitrogenation, desulphurisation and demetalisation. The upgraded crude product will have higher yields of naphtha, distillates and vacuum gas oil with reduced levels of contaminants such as sulphur, nitrogen and metals. Genoils process is designed specifically to eliminate most of the sulphur from crude feedstocks. Genoil has a US and a Canadian patent for its GHU process and operates a pilot plant in Two Hills, Alberta. The pilot unit has progressed through the development stage and the costs of commercialization have been expensed. Velox Corporation Through a license agreement with Velox Corporation, a subsidiary corporation in which Genoil has a controlling interest of 50.1%, the Company has proprietary rights to a hydrocyclone technology that provides upstream, high-speed separation of oil from water in the field. Velox has licensed this patented technology on an exclusive basis for applications in the oil industry. Also, Velox has developed a ballast cleaner using the same hydrocyclone technology that separates oil from water using centrifugal force, combining it with a filtration section and ultra-violet ray section to kill bacteria and mussels to prevent the spread of infections or impurities that could potentially, ecologically damage sections of the world's waters. Black Sea mussels have, in the past, been transported from that sea to the Great Lakes greatly damaging them with a mussel contagion that could not be stopped and ultimately inflicted great ecological damage. In view of this danger, international shipping regulations are predicted to require ships to adopt cleaning systems that will eliminate similar threats. Velox has 2 built a prototype unit to cope with this problem. Genoil has been in talks with a shipping line and hopes that the contracting process will begin in the near future for this application of Veloxs technology. Maxis Oil Water Separator Genoils Maxis product line also uses the hydrocyclone system to provide pre-treatment and de-watering of crude emulsions. The flexibility and versatility of the Maxis technology allows this system to be applied in a wide variety of industries and applications. Genoil will continue its product development phase for Maxis and currently has proposals on the table with two major oil companies based on the Maxis technology.
